Dear Chairman Eells:
This office is in receipt of your request for an opinion regarding the compensation of members of the governing board of a political subdivision that adjourns due to the lack of a quorum. You ask whether under such circumstances the members of the governing board who were in attendance qualify for per diem payments.
We believe your question is answered in Atty. Gen. Op. 96-57 as follows:
  We feel the deciding factor for payment is whether there is a quorum or not so as to constitute a meeting. R.S. 33:405(F) provides for a continuance when a meeting "fails for want of a quorum". We take a meeting that "fails" to be equivalent to no meeting, and therefore, no payment due.
  Moreover, R.S. 33:405(F) provides that a meeting that "fails" for want of a quorum may be continued to a date announced at the meeting. Based upon the word "continued", we would conclude that the next meeting, being a continuance, would be compensated if there is then a quorum. However, as further provided in Paragraph F, if that meeting also fails, it cannot be again continued. The statute clearly states that "a meeting that fails for want of a quorum shall not be continued but once." Under such circumstances, where following a continuance there was still a failure to have a properly constituted meeting by attendance by a quorum, there would be no compensation.
Accordingly, as stated hereinabove, we must conclude that where there is a lack of a quorum in attendance for a meeting, there is no valid meeting, and no compensation due.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                                                 CHARLES C. FOTI, JR. ATTORNEY GENERAL